DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domholt (US20090120002 hereinafter “Domholt”)
	With regard to claim 1, 
An operator for a vehicle side door rotatably attached to a vehicle body by a pair of upper and lower door hinges, the operator comprising: 
	a drive unit (28) attached to the side door (42); 
	a pinion gear (32) fixed to an output shaft (58) of the drive unit (28); 
	a rack (22) including a rack gear (88), the rack gear (88) being configured to engage (see figure 4) with the pinion gear (32); 
	a connecting arm (46) pivotally supported on a vehicle body side bracket (“vehicle body side bracket“, see annotated figure 2 below) fixed to the vehicle body (40), the connecting arm (46) being connected to a front end (“front end of rack”, see annotated figure 2 below) of the rack (22);

    PNG
    media_image1.png
    394
    731
    media_image1.png
    Greyscale

and 
	a contact stopper (see annotated figure 1 below) fixed to a rear end of the rack (opposite side of front end of rack), wherein 
	the side door (42) moves in a direction of opening the door (42) when the rack (22) moves forward (see figure 3 and 7) by the rotation of the pinion gear (32) and the side door (42) moves in a direction of closing the door (42) when the rack (22) moves backward (see figure 2 and 7) by rotation of the pinion gear (32), and 
	the contact stopper (see annotated figure 1 below) is configured to come into contact with the drive unit (28) so as to prevent the rack (22) from moving forward (see figure 3) when the rack (22) moves forward by a specified amount.


    PNG
    media_image2.png
    579
    793
    media_image2.png
    Greyscale

	and an engagement holding unit (entirety of 36 as shown in figure 8) pivotally supported by a guide support shaft (76) and including a rack guide body (see annotated figure below), the rack guide comprising a top face (“top face”, see annotated figure below), a bottom face (“bottom face”, see annotated figure below), and a side face (“side face”, see annotated figure below) disposed between the top face and the bottom face, wherein the rack guide body is configured to restrict the rack (22) from moving in an up-and-down direction with the top face and the bottom face and is operative to swing (when door swings the rack guide body swings about shaft 76 backwards) about the guide support shaft (76) to absorb swinging (76 further holds rack guide body in place during movement) of the rack (22) about a connecting shaft (26) of the rack (22)

    PNG
    media_image3.png
    799
    876
    media_image3.png
    Greyscale

	With regard to claim 2, 
	wherein the contact stopper (see annotated figure 1 below) is brought into contact with an upper cover (see annotated figure 1 below) configured to fix the drive unit (28) to the side door (42).
(Top face and side face of rack guide body make up the upper cover as can be seen in the annotated figure below).

    PNG
    media_image4.png
    619
    851
    media_image4.png
    Greyscale

With regard to claim 5, 
	wherein the pinion gear (32) and the rack gear (88) are engaged with one another inside a frame body (frame body comprising the upper, side, and bottom face) of the engagement holder (36, see figure 8) that includes an upper cover (“upper cover”, see annotated figure 1 below) and a lower base (“lower base”, see annotated figure 1 below), and the contact stopper (see annotated figure 1 below) is brought into contact with the frame body (frame body comprising the upper, side, and bottom face).
(Top face and side face of rack guide body make up the upper cover as can be seen in the annotated figure below)
(bottom face and side face of rack guide body make up the lower base cover as can be seen in the annotated figure below)

    PNG
    media_image5.png
    619
    851
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Domholt in view of Cumbo (US20190112859 hereinafter “Cumbo”).

	With regard to claim 3, Domholt teaches 

	the contact stopper (see annotated figure 1 above) is brought into contact with the drive unit (28) before a hinge (56) reaches a rotation limit (see figure 3 and 7)

	Domholt does not teach a pair of upper and lower door hinges

	However, Cumbo teaches a pair of upper (16) and lower (18) door hinges (16, 18). (When combined with Domholt, the door will be attached to two hinges as opposed to the one that is shown)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Domholt, to have the upper and lower door hinges because door hinges provided the known benefit of attaching a door to a vehicle body while also provided enhanced stability to a door while pivoting about an edge.

With regard to claim 6, 
	Domholt does not teach a side door including a metallic outer and inner panel that also includes a door glass in which the drive unit is arranged within a storage space within the inner panel.

	However Cumbo teaches a “swing door 12 includes inner and outer sheet metal panels 46 and 48 defining internal cavity 24” (para [0054], first sentence).
	a door glass (window above panel 48 in figure 1) and a drive unit (22) being arranged in a storage space (cavity, 24) formed between the door glass (window above panel 48 in figure 1) and the metallic inner panel (46)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Domholt, to have the drive unit be placed within a cavity within the outer and inner metallic door panels because this allows the drive unit to still provide its function while being concealed which prevents the drive unit and its parts to be damaged by external factors.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Domholt in view of Dombrowski (US6378392 hereinafter “Dombrowski”).

	With regard to claim 4, 
Domholt does not teach that the contact stopper (see annotated figure 1 above) is made up of steel and elastic materials 
	However Dombrowski teaches a contact stopper (23) that can be made of any “suitable material” (column 2 line 48)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Domholt, to have the contact stopper be made of steel and elastic materials because this allows the drive unit to come into contact with the stopper smoothly which reduces long term wear and tear of the unit.
Response to Arguments
The 112 rejections have been withdrawn in response to the amendments made to the corresponding claims. 
Applicant argues that Domholt does not teach a engagement holding unit comprising a top face and bottom face that restricts the rack. However as best can be seen in the new rejection of claim 1, a top face and bottom face are shown that contain the rack and restrict the rack from moving both in the up and down directions. Domholt further shows a shaft (76) that both supports the engagement holding unit and absorbs swinging of the rack by further holding the engagement holding unit together and assisting in movement the units movement.
Applicant argues that Domholt does not teach an output shaft fixed to a pinion gear. However Domholt paragraph [0030] discloses “Pinion gear 32 generally is secured to a pinion shaft 58” thus reading on the claim. Applicant further argues that Domholt does not teach a guide support shaft about which rack guide body swings. However the shaft (76) is located on the bottom right corner of engagement holding unit (36) when viewed from figures 2 and 3. The door swings open and swings rack (22) back which thus reads on the claim that “the guide support shaft about which rack guide body swings” as the guide support shaft absorbs shock from the engagement holding unit as the door swings backwards.  
The rejection above has been changed to further address the newly added claim limitations as well as clarify the previous limitations. Dependent claims that applicant argues still stand rejected as Domholt still teaches the claim limitations of the independent claim that the dependent claims depend on. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637